Opinion by
Judge Lindsay:
AVe cannot say that appellant shows herself entitled to any portion of the proceeds of the sale of the realty in question. The intestate was twice married. There is no averment that he died childless, nor that his father is not living. The statement in the petition that appellant is “the only heir at law” is but the statement of a conclusion of law.
The proof shows that the intestate had numerous brothers and sisters; and it is not shown that any of them are dead. There is no reason why the court should presume that all are dead except appellant, and further that they all died childless.

Armstrong & Fleming, for appellant.


Lee & Ladam, for appellee.

Appellant gets under the judgment appealed from as much as she has shown herself entitled to, if indeed she is entitled to anything.
Judgment affirmed.